DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 15th, 2022 has been entered. Claim 1 has been amended. Claim 6 has been added. Claims 1-6 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 7528339) in view of Burns et al. (US 7170024). 
Regarding claim 1, Hanson et al. (US 7528339) teaches a method of sorting articles to be prepared into delivery rounds in a plurality of sorting passes (Col. 2 lines 62-66), said method using at least a first sorter (Fig. 2 #101-1) and a second sorter (Fig. 2 #102-2), each of the first and second sorter being configured to perform sorting passes (Col. 4 lines 47-49), the first sorter -comprising first sorting outlets (Fig. 2 #106-1) and second sorting outlets (Fig. 2 #106-2) and the second sorter (Fig. 2 #102-2) comprising first sorting outlets (Fig. 2 #106-1) and second sorting outlets (Fig. 2 #106-2; Col. 4 lines 55-61), the method comprising the steps of: 
distributing said articles between said first and second sorters (Fig. 4 #400); performing a first sorting pass for sorting the distributed articles on the first sorter and on the second sorter (Col. 4 lines 7-26), this first sorting pass taking place simultaneously on the first sorter and on the second sorter (Col. 4 lines 42-49), groups of articles (Col. 4 lines 58-59) formed at the first (Fig. 2 #106-1) and the second sorting outlets (Fig. 2 #106-2) of the first sorter (Col. 4 lines 50-52) are formed using a same sorting criteria (Col. 6 lines 15-27, 44-55) as for groups of articles formed at the first (Fig. 2 #106-1) and the second sorting outlets (Fig. 2 #106-2) of the second sorter (Col. 4 lines 50-52); 
retrieving first groups of articles (Col. 4 line 58) at the first sorting outlets (Fig. 2 #106-1) of the first sorter (Col. 4 lines 50-52) and at the first sorting outlets (Fig. 2 #106-1) of the second sorter (Col. 4 lines 50-52), and bringing said first groups of articles to an inlet of the first sorter (Col. 6 lines 6-9), so that articles that are for a same first delivery round (Col. 6 lines 20-23) and that were separated between the first sorter and the second sorter are gathered together on the first sorter (Col. 5 lines 10-13); and 
retrieving second groups of articles (Col. 4 line 59) at the second sorting outlets (Fig. 2 #106-2) of the first sorter (Col. 4 lines 50-52) and at the second sorting outlets (Fig. 2 #106-2) of the second sorter (Col. 4 lines 50-52), and bringing said second groups of articles to an inlet of the second sorter (Col. 6 lines 6-9), so that articles that are for a same second delivery round (Col. 6 lines 20-23) and that were separated between the first sorter and the second sorter are gathered together on the second sorter (Col. 5 lines 13-15); and then 
performing successive sorting passes in parallel on the first sorter and on the second sorter on the groups of articles brought to the inlets of said sorters (Col. 6 lines 28-32), each batch of articles formed at an outlet of a sorter at the end of one of the sorting passes being retrieved and sent back to the inlet of the same sorter to be sorted again (Col. 6 lines 63-67), until the preparation of the articles into delivery rounds is complete (Col. 6 lines 28-32).
Hanson et al. lacks teaching second sorter physically distinct and spaced from the first sorter, and therefore additionally lacks teaching first sorting outlets and second sorting outlets of the second sorter which are distinct from the first sorting outlets and second sorting outlets of the first sorter. 
Burns et al. (US 7170024) teaches a method of sorting articles to be prepared into delivery rounds in a plurality of sorting passes (Col. 1 lines 25-31) wherein a first sorter (Fig. 14 #212 “sort assembly”) is physically distinct and spaced from a second sorter (Fig. 14 #213 “second sorter unit”). Additionally, Burns et al. teaches a first sorter with first sorting outlets and second sorting outlets (Col. 5 lines 16-17) which are distinct from first sorting outlets and second sorting outlets (Col. 5 lines 21-22) of a second sorter. Burns et al. explains that articles may be passed through a single sorter multiple times (Col. 8 lines 65-66) or alternatively may be passed through multiple sorters (Col. 8 lines 66-67). Burns et al. further explains that when articles are passed through two or more distinct sorters, the apparatus saves time, improves accuracy of sorting and more fully utilizes the production capacity of each sorter (Col. 9 lines 9-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson et al. (7528339) to include a first and second sorter which are physically distinct and spaced from each other as taught by Burns et al. (US 7170024) in order to more accurately and efficiently sort articles. 
Regarding claim 2, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein sorting the articles into delivery rounds is performed by two sorters (Col. 4 lines 4-6) and by three sorting passes (Col. 6 lines 28-34). 
Regarding claim 3, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein allocating the first outlets (Fig. 2 #106-1) and the second outlets (Fig. 2 #106-2) of the first sorter (Fig. 2 #102-1) and the first outlets (Fig. 2 #106-1) and the second outlets (Fig. 2 #106-2) of the second sorter (Fig. 2 #102-2) to destinations follows a dynamic allocation method (Col. 5 lines 34-40). 
Regarding claim 4, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein the articles are postal articles (Col. 3 lines 54-56). 
Regarding claim 5, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein the first sorter (Fig. 2 #102-1) and the second sorter (Fig. 2 #102-2) each have only one inlet (Col. 4 lines 7-10, 20-22). 
Regarding claim 6, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein the first sorter (Fig. 2 #102-1) and the second sorter (Fig. 2 #102-2) each have only one inlet (Col. 4 lines 7-10, 20-22); and 
wherein sorting the articles into delivery rounds is performed by two sorters (Col. 4 lines 2-6) and by three sorting passes (Col. 6 lines 28-34). 
Response to Arguments
Applicant's arguments filed July 15th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the combination of Hanson et al. and Burns et al. is incorrectly motivated, the Examiner would like to clarify that as Burns et al. states “The present invention thus saves time, improves accuracy of sorting and more fully utilizes the production capacity of the flat sorting machines, especially when two or more machines are coupled together” (Col. 9 lines 1-13), Burns et al. explains how the advantages are provided especially when two or more machines are coupled together. Therefore, Burns et al. explains that improved accuracy and efficiency results especially when using a first and second sorter which are physically distinct and spaced from each other. 
Regarding the Applicant’s argument that Hanson et al. is not specific in teaching the combination of two sorters with three sorting passes, the Examiner would like to clarify that as Hanson et al. states “two, three or more input feeding devices” (Col. 4 lines 4-6), it is clear that Hanson teaches two sorters. Additionally, as Hanson et al. states “The sequencing system is iterative and will continue both the first and the second pass phase in the manner described above until all of the products have passed through the system and the appropriate products have been provided in sequence” (Col. 6 lines 28-32), it is clear that the system may perform three pass phases considering that is the optimal number of passes for all of the products to be passed through the system and appropriately provided in sequence. 
Regarding the Applicant’s argument that Hanson et al. does not teach a first and second sorter which only have one inlet, the Examiner would like to clarify that the elements #102-1 and #102-2 are representative of a first and second sorter, as each of these elements is configured to sort objects as explained when Hanson et al. states “each input feeding device will read and process a portion of the sort key, via the OCR and controller "C", respectively, to direct the product to a particular output bin” (Col. 4 lines 47-49). Therefore, the first and second sorter as taught by Hanson et al. each have one inlet. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653